Casey, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 6, 1989, which, inter alia, ruled that claimant was entitled to receive unemployment insurance benefits.
The Unemployment Insurance Appeal Board decided, in a factual pattern strikingly similar to Matter of Chopik (Newman—Hartnett) (145 AD2d 747), that the employer herein was liable for unemployment insurance contributions on remuneration paid to claimant and others similarly situated because the models involved were employees and not independent contractors. In our view, no material distinction or difference can be drawn between the factual pattern in Matter of Chopik and the situation involved here. We add that we find no merit in the employer’s contention that the Board’s decision herein violated the rule of "prior precedent” (see, Matter of Martin [Troy Publ. Co.—Roberts], 70 NY2d 679). The case of Matter of Lerczak (Hartnett) (156 AD2d 882), relied upon by the employer, is clearly distinguishable from the situation involved in this appeal. Accordingly, the Board’s decision should be affirmed.
Decision affirmed, with costs to the Commissioner of Labor. Mahoney, P. J., Casey, Levine, Mercure and Harvey, JJ., concur.